          Minute Sheet for proceedings held In Open Court on 06/03/2019.


    TIME COURT COMMENCED: 4:20
   P.M.
                                         COURT REPORTER: Wynette
    TIME COURT CONCLUDED: 4:55
                                         Blathers
   P.M.
                                         DEPUTY CLERK: Jennifer Lee
    TIME IN COURT: 00:35
    OFFICE LOCATION: Atlanta

ATTORNEY(S)       Bret Chaness representing CalCon Mutual Mortgage, LLC
PRESENT:          Andrew Stevens representing Lemarcus Allison
                  Talis Trevino representing PennyMac Loan Services, LLC
PROCEEDING
                  Motion Hearing(Motion Hearing Non-evidentiary);
CATEGORY:
MOTIONS           [9]Motion for TRO DENIED
RULED ON:         [9]Motion for Preliminary Injunction DENIED
                  [9]Motion for Permanent Injunction DENIED

MINUTE TEXT:      Parties argued the pending motion. The Court DENIES
                  Plaintiff's motion.
HEARING
STATUS:           Hearing Concluded
